Citation Nr: 0516543	
Decision Date: 06/17/05    Archive Date: 06/27/05

DOCKET NO.  03-23 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel






INTRODUCTION

The appellant had active military service from April 1967 to 
May 1968.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of September 2002 and January 2003 rating 
actions by the Department of Veterans Affairs (VA) Regional 
Office (RO) located in Oakland, California.  The appellant 
currently resides within the jurisdiction of the St. Louis 
RO.             

The issue of entitlement to a total rating for compensation 
purposes based upon individual unemployability has been 
raised by the medical evidence of record.  This issue has not 
been developed for appellate review and is therefore, 
referred to the RO for appropriate disposition.


FINDING OF FACT

The appellant's post-traumatic stress disorder (PTSD) 
produces occupational and social impairment with deficiencies 
in most areas, including work, family relations, and mood, 
due to such symptoms as depression, flashbacks, anxiety, 
hypervigilance, anger, unprovoked irritability, an 
exaggerated startle response, social isolation, passive 
suicidal ideations, and sleep difficulties, including 
nightmares.  


CONCLUSION OF LAW

The criteria for an assignment of an initial disability 
rating of 70 percent for PTSD have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2004).     




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  VCAA includes an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits and which evidence, if any, the claimant is 
expected to obtain and submit, and which evidence will be 
retrieved by VA.  See 38 U.S.C.A. § 5103(a) and (b) (West 
2002).  Also see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

Duty to Notify

In April 2001, the appellant filed a claim of entitlement to 
service connection for PTSD.  By a September 2002 rating 
action, the RO granted the appellant's claim for service 
connection for PTSD and assigned a 30 percent disability 
rating, effective from April 24, 2001.  In a January 2003 
rating action, the RO increased the disability rating for the 
appellant's service-connected PTSD from 30 percent to 50 
percent disabling, effective from April 24, 2001.  The 
appellant disagreed with the evaluation and initiated an 
appeal.  

It has been determined by VA's Office of the General Counsel 
that, when a claim is granted and the veteran submits a 
notice of disagreement as to a "downstream element" of such 
claim, such as the rating percentage, notice under the 
provisions of 38 U.S.C.A. § 5103(a) is not required as to the 
secondary claim raised in the notice of disagreement.  See 
VAOPGCPREC 8-03; 69 Fed. Reg. 25180 (2004).  Instead, it was 
concluded that the RO's only obligation under such 
circumstances is to develop or review the claim and, if the 
disagreement remains unresolved, to issue a statement of the 
case.  Id.  Such was done in the present case.  Thus, it is 
not necessary to scrutinize the quality of notice afforded 
the appellant, as notice was not required for the issue of 
entitlement to an initial evaluation in excess of 50 percent 
for PTSD.  

Duty to Assist

The VCAA also provides that VA will make reasonable efforts 
to help the veteran obtain evidence necessary to substantiate 
a claim, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  VA's duty 
includes making efforts to obtain his service medical 
records, if relevant to the claim; other relevant records 
pertaining to service; VA medical records; and any other 
relevant records held by any other source.  The veteran is 
also required to provide the information necessary to obtain 
this evidence, including authorizations for the release of 
medical records.  In a claim for disability compensation, VA 
will provide a medical examination which includes a review of 
the evidence of record if VA determines it is necessary to 
decide the claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 
3.159.

In regard to the issue on appeal, there is no indication that 
there is additional evidence that has not been obtained and 
that would be pertinent to the present claim.  The 
appellant's VA post service clinical records are associated 
with the claims file.  In addition, in November 2002 and 
January 2005, the appellant underwent VA examinations for his 
PTSD.  Therefore, based on the foregoing, the Board finds 
that all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the appellant in 
developing the facts pertinent to his claim.  Accordingly, 
the appellant will not be prejudiced as a result of the Board 
proceeding to the merits of the claim.  See Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993); see also Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet.App. April 14, 2005).

II.  Factual Background

Medical treatment records from the Fresno Vet Center, dated 
in March 2001, show that at that time, the appellant was 
referred to the Vet Center for symptoms of PTSD.  According 
to the records, the appellant had been married five times, 
was a recovering drug addict, and was unable to maintain 
employment.  It was also reported that the appellant had 
difficulty with sleep and had a moderate amount of anger, 
which he attempted to keep suppressed.  In addition, the 
appellant was depressed, did not like crowds and was 
isolated, and experienced flashbacks and nightmares.  In 
regard to the appellant's military history, it was indicated 
that the appellant served in Vietnam and that his unit set up 
ambushes at night and conducted sweeps during the day.  The 
appellant's stressors included one occasion when he was 
riding in a garbage truck when the truck ran over a young 
Vietnamese girl.  According to the appellant, the truck 
driver did not stop to see if the girl had lived or not.  The 
appellant also reported that on his first night out on an 
ambush, he and some other soldiers opened fire and killed two 
Vietnamese soldiers.   

In regard to the appellant's post-military history, it was 
indicated that after the appellant's discharge in 1968, he 
worked in a tire shop for three years.  He then quit the tire 
business and was hired at Madera Glass as a line inspector 
for one and a half years.  After he left that job, he was 
employed at Ball Glass where he was "drinking and drugging" 
and only stayed for nine months.  The appellant then started 
working as a mechanic part-time and drove a combine during 
the summer.  He subsequently found employment as a 
"supervisor" for two and a half years, but left that job 
after becoming "disenchanted" and returned home to work on 
a farm.  In 1992, the appellant was admitted to the "fourth 
plan . . . to work on [his] sobriety," and had been clean 
and sober for the last eight years.  Subsequent to 1992, the 
appellant worked for three years at FMC Corporation building 
"tomato harvesters."  He then left that job and was hired 
by Baltimore Air Coil where he worked until his "worker's 
compensation injury."  It was reported that the appellant 
had been diagnosed with PTSD and depression, and that his 
treatment plan would include cognitive behavioral therapy.   

VA Medical Center (VAMC) outpatient treatment records, from 
March 2001 to June 2002, show that in March 2001, the 
appellant underwent a mental status evaluation for complaints 
of depression, anxiety, insomnia, tearfulness, hopelessness, 
nightmares, flashbacks, intrusive thoughts, checking rituals, 
avoidance, and hypervigilance.  It was noted that in 1998, 
the appellant had a work-related closed head injury in which 
he broke his neck and underwent fusion of the vertebrae.  It 
was reported that the appellant had not worked since that 
accident.  Upon mental status evaluation, the appellant had 
no atypia but was somewhat agitated and quite tearful at 
times, especially with affect laden thought content.  Speech 
was normoproductive, but decreased in production and volume 
at times.  Mood was "down," while affect was constricted to 
the sad end of the spectrum.  There was no evidence of a 
formal thought disorder.  The appellant reported that 
sometimes he heard "noises at night," and he denied 
suicidal or homicidal ideations.  He stated that he 
suppressed his anger and other emotions, and it was noted 
that the appellant was tearful to the point of "blocking" 
when discussing that.  According to the appellant, while he 
was in Vietnam, he killed a man while on an ambush mission, 
and he noted that he had intrusive recurrent thoughts about 
that incident.  It was indicated that the appellant was 
somewhat detached, but cooperative and appreciative.  The 
diagnoses were the following: (Axis I) (1) PTSD, (2) rule out 
major depressive disorder versus dysthymia, (3) cannabis 
dependence, in full sustained remission, (4) cocaine 
dependence, in full sustained remission, (5) methamphetamine 
dependence, in full sustained remission, (Axis III) status 
post closed head injury and axio-atlantic fusion, B 
presbycussis, and tinnitus, (Axis IV) unemployed secondary to 
job-related injury, and (Axis V) Global Assessment of 
Functioning (GAF) score of 55 to 60.  It was noted that the 
appellant was to follow up with R.W.H., M.D., a psychiatrist 
at the Fresno VAMC.    

The VAMC outpatient treatment records also reflect that in 
July 2001, the appellant underwent a mental status evaluation 
which was conducted by Dr. R.W.H.  At that time, Dr. H. 
stated that the appellant had been referred for assessment of 
medications used to treat his PTSD.  Dr. H. indicated that 
according to the appellant, when he returned from Vietnam, he 
had significant problems with sleep and started taking drugs 
to help him sleep.  The appellant noted that in 1992, he went 
through a 45-day program at the Fresno VAMC and that ever 
since that time, he had been entirely abstinent from drugs 
and alcohol.  The appellant reported that over the last 
several months, he had had increasing sleep problems.  He 
revealed that he had trouble falling asleep and that when he 
did finally fall asleep, he had easy awakenings from noises 
and nightmares.  According to the appellant, he had 
nightmares about Vietnam and he often awoke with his heart 
pounding and his palms sweaty.  The appellant indicated that 
he had trouble being in crowds, with a definite sense that he 
was in harms way and that something bad was going to happen.  
He noted that he had guilt over his Vietnam experiences, both 
over killing that occurred which he was involved with and 
some also, though less so, over having survived when others 
did not.  According to the appellant, he startled easily and 
stayed home a lot to avoid crowds.  The appellant reported 
that he tried to control his anger because he did not like 
what it did to him.  He stated that he avoided war reminders 
and never watched war movies or movies with violence.  After 
returning from Vietnam, he found he could no longer hunt, 
something which he formerly enjoyed.  He denied any history 
of harm to himself, and he denied any current suicidal 
ideations.  The appellant indicated that he had some 
intrusive thoughts about Vietnam, but that those were mainly 
triggered by reminders which he attempted to avoid.  
According to the appellant, he had been married five times 
and had two daughters.  The appellant revealed that he had no 
contact with one of his daughters and was in close contact 
with the other daughter.  He stated that at present, he had 
no close friends and lived with his mother, who was in her 
80's, since his father had died.  The appellant indicated 
that he used to work as a mechanic on water cooler towers 
until he injured his neck in a work-related injury.  
According to the appellant, he had been on worker's 
compensation since that time.

Upon mental status evaluation, the appellant was alert and 
his speech was a bit monotone.  The appellant's mood was 
anxious, with much fidgeting, and his affect was notably 
blunted as if holding back.  When discussing Vietnam, the 
appellant seemed on the verge of breaking down in tears and 
his face quivered at moments.  He was organized and coherent, 
and he had no suicidal or homicidal ideations.  After the 
mental status evaluation, in regard to an impression, Dr. H. 
stated that there was a very clear picture of PTSD.  Dr. H. 
reported that there were depressive symptoms as well, 
warranting a diagnosis of major depression.  The diagnoses 
were the following: (Axis I) (1) PTSD, (2) major depressive 
disorder, (3) cocaine and amphetamine dependence in sustained 
remission, (4) cannabis dependence in sustained remission, 
(5) unclear whether alcohol use met diagnostic threshold, 
(Axis III) neck injury with fusion, (Axis IV) unable to 
return to work, financial problems, and (Axis V) GAF of 35.    

The remaining VMAC records show that the appellant received 
subsequent intermittent treatment from Dr. H. for his PTSD.  
The records reflect that in September 2001, following the 
terrorist attack in New York, the appellant stated that he 
had been more wound up and tense and was having sleeping 
problems.  Dr. H. diagnosed him with PTSD, with exacerbation 
related to reminders.  The records also show that in December 
2001, the appellant stated that he was having a hard time 
because of multiple deaths in the family (two aunts and an 
uncle), most within the last month, plus a friend had 
recently died.  According to the appellant, he continued to 
get along well with his mother, but sleep had deteriorated.  
The impression was PTSD, with exacerbation due to recent 
deaths.  Dr. H. stated that the number and close proximity of 
the deaths against a backdrop of PTSD seemed to have resulted 
in a complicated grief picture.  The records further reflect 
that in June 2002, the appellant underwent a follow-up 
evaluation.  At that time, he stated that he had had several 
set backs since his last visit, the most prominent being the 
suicide of his brother just five days ago.  According to the 
appellant, his last contact with his brother was not 
pleasant, and he discussed a long list of problems in the 
relationship.  The appellant reported that since the death of 
his brother, sleep had deteriorated with waking at night 
hearing or dreaming about a gunshot (the way in which his 
brother killed himself), and then dreaming about Vietnam.  
Upon mental status evaluation, the appellant was alert, 
depressed, and anxious.  He was organized and coherent.  No 
suicidal ideations were noted.  The impression was PTSD and 
bereavement.      

By a September 2002 rating action, the RO granted the 
appellant's claim of entitlement to service connection for 
PTSD.  At that time, the RO assigned a 30 percent disability 
rating under Diagnostic Code 9411, effective from April 24, 
2001, for the appellant's service-connected PTSD.  

In November 2002, the appellant underwent a VA examination.  
At that time, the examiner stated that according to the 
appellant's claims file, the appellant was in Vietnam from 
December 1967 to April 1968 as a rifleman and was separated 
because of sleepwalking, which existed prior to military 
service.  The examiner indicated that the appellant had a 
history of a substance abuse problem and an industrial 
accident.  The examiner noted that it was clear from the 
appellant's medical treatment records that the events of 
September 11, 2001, exacerbated the appellant's PTSD.  
According to the examiner, the records also showed 
exacerbation of the appellant's PTSD due to multiple deaths 
in his family, particularly the suicide of his brother.  The 
examiner reported that the appellant continued to see Dr. H. 
on an every-three-month basis.  

In the November 2002 VA examination report, the examiner 
stated that the appellant had two main stressor events.  The 
first stressor event occurred in January 1968 when the 
appellant was working on the back of a garbage truck passing 
out K-rations to children and one of the children was struck 
and run over by the truck, and the driver just "went on."  
The examiner stated that the appellant broke down, lost his 
composure, and cried at that point in time during the 
interview.  The second stressor event occurred when the 
appellant's troop ambushed some Viet Cong at night and there 
was a Viet Cong soldier walking directly in front of him and 
he was told to shoot the man.  According to the appellant, he 
aimed but could not fire.  The appellant indicated that 
someone else went on to shoot the man and that the incident 
was very embarrassing and stressful to him.  The examiner 
noted that the appellant also cried and flushed dramatically 
when he described that event.  

In regard to the appellant's post-service history, the 
examiner reported that after the appellant's discharge, he 
returned to Madera and worked as a tire repairman.  At the 
age of 21, the appellant married for the first time.  The 
examiner revealed that that was the appellant's first 
marriage of five marriages, and that the longest marriage 
only lasted three years and all of the appellant's wives left 
him because of his behavior and his substance abuse.  The 
examiner stated that at the age of 22, the appellant was 
using marijuana a great deal, mainly for sleep, as he was 
having five to six nightmares each night and they were about 
the two stressor events noted above.  According to the 
appellant, he worked in a glass factory in 1971, and then 
from 1971 to 1985, he worked in the harvest business with his 
parents.  The appellant indicated that he started using 
cocaine at the age of 28, and methamphetamine at the age of 
32, because he was "always down" and continued to have 
nightmares about the two stressor events.  He noted that in 
1985, he stopped working in the harvest business because his 
father closed the business, and then he went to work on a 
ranch in farm maintenance for two years.  According to the 
appellant, from 1987 to 1990, he worked at Paul Masson 
Winery, and in 1990, he went into "parts work" at John 
Deere until his arrest in 1992 for the possession of 
marijuana.  The appellant reported that he received three 
years felony probation and went into a Chemical Dependency 
Treatment Program at the VA Hospital for 30 days.  He 
indicated that since that time, he had been sober.  The 
appellant stated that in 1996, he started working for 
Baltimore Air Coil building cooling towers and that during 
that period of time, he did not have a lot of nightmares.  
However, in 1997, the appellant noted that his father died 
and he became depressed, but "kept on working."  According 
to the appellant, in 1998, he injured his head and neck and 
subsequently received worker's compensation.  The appellant 
indicated that he stopped working and became depressed.  He 
reported that he continued to go to Narcotics Anonymous and a 
friend that he had there died in 1999, which also left him 
with depressive feelings.  According to the appellant, in 
July 2002, he went back to work at Crown Express driving a 
truck and was functioning in an adequate way for a period of 
four months until November 2002.  The appellant noted that at 
that time, he was driving a truck and witnessed an accident 
where a man was thrown from his car and killed, and that that 
incident reminded him once again of his Vietnam experience 
with the garbage truck and the girl being killed by the 
truck.  The examiner stated that the appellant had not been 
able to work since that time and was depressed and 
experiencing a re-exacerbation of his PTSD, in addition to an 
exacerbation of his depressive feelings.    

In regard to the appellant's present medical history over the 
past year and current psychiatric symptoms, the examiner 
stated that the appellant rated his nightmares as his worst 
symptom.  According to the appellant, his nightmares usually 
related to the garbage truck killing.  The appellant 
indicated that the nightmares also involved the shooting 
incident in Vietnam and his brother's suicide, including 
"the way he did it."  He noted that he had nightmares two 
to three times a week.  The appellant revealed that he got 
only two to four hours of sleep a night; without the 
nightmares, he got six to seven hours.  According to the 
examiner, the appellant had withdrawal, isolation, and 
avoided war movies, restaurants, and "Orientals."  The 
examiner reported that the appellant's symptoms further 
included an inability to create relationships that were 
close, and some irritability.  The appellant also had 
flashbacks of the two previously described Vietnam stressors 
and his brother's suicide.  In addition, the appellant's 
symptoms included fearfulness that "something was going to 
happen," sadness, depression, and crying spells, which had 
been present since Vietnam and usually followed his 
nightmares.  The examiner noted that the appellant would also 
withdraw and become isolative.  According to the examiner, 
the appellant currently lived with his mother in a home that 
he owned since his father's death.  The examiner reported 
that the appellant's quality of his peer relationships and 
social adjustments was that he went to Narcotics Anonymous 
only.   

Upon mental status evaluation, the examiner stated that the 
appellant sat in a corner of the waiting room with his head 
down and was withdrawn, tense, slightly agitated, anxious, 
and fidgeted with his hands throughout the interview.  
According to the examiner, the appellant cried easily while 
reporting his garbage truck incident in Vietnam, his 
inability to shoot a Viet Cong soldier, and his brother's 
death.  The appellant was not spontaneous at all in his 
speech, and there was some degree of psychomotor retardation, 
with some slight agitation.  The examiner noted that the 
appellant was underproductive in his speech and monotone, and 
very soft spoken.  It was an effort for him to talk and he 
showed constriction of his affect.  However, the appellant 
was coherent, relevant, and goal-oriented in his speech.  
Depression and sadness were clearly noted, and he denied 
suicidal or homicidal ideations.  There was no evidence of 
any kind of psychotic process, and he gave no history of 
auditory or visual hallucinations.  He had nightmares and 
flashbacks, and he had some mild referential thinking.  His 
cognitive testing showed him to be oriented to time, place, 
and person, and his insight and judgment were adequate.  The 
appellant was able to maintain his personal hygiene.  There 
was some impairment in his thought processes and 
communication as he was showing psychomotor retardation.  
There were no delusions or hallucinations, and the eye 
contact with him was very poor.  The appellant showed 
decreased spontaneity and under productiveness.  The examiner 
noted that the appellant did most of the cooking at home and 
that he took care of his yard and cleaned the house with his 
mother.  He did not show any memory complaints or problems, 
although he did show a decrease in immediate recall.  The 
appellant did one or two perimeter searches a night.  He did 
not have any weapons in his house.  The rate and flow of his 
speech showed him to be relevant and logical, but there was 
under productivity present.  He did not exhibit panic 
attacks, but he showed depressed mood.  He did not show 
impaired impulse control and stated that he did not get 
angry.         

In regard to a diagnosis (Axis I), the examiner stated that 
there were four diagnoses.  First, the examiner diagnosed the 
appellant with PTSD, with associated depression.  According 
to the examiner, the appellant's PTSD, with associated 
depression, could now be associated with the depressive 
feelings experienced by the appellant, which could be 
diagnosed as a major depressive disorder (the second 
diagnosis) and was a separate entity since about the mid-
1990's.  The examiner stated that the appellant's major 
depressive disorder had been present since 1993, but had 
gotten progressively worse as more and more service-connected 
and nonservice-connected events had occurred since that time.  
The examiner indicated that the third diagnosis on Axis I 
would be that of polysubstance dependence in current 
remission, fully sustained since 1992.  The fourth diagnosis 
was sleepwalking disorder, which had really not been 
predominantly present since the mid-1980's.  In regard to 
Axis III, the examiner noted that in January 2000, the 
appellant underwent a cervical fusion which was related to a 
1998 head and neck injury.  In regard to Axis IV, the 
examiner reported that the appellant's current psychosocial 
and environmental problems showed that there were stressors 
in terms of the last three weeks, particularly in that he had 
witnessed an event that reminded him of one of his stressors 
in Vietnam and he had been unable to drive trucks since that 
time.  Prior to that time, he was actually working for four 
months driving a truck for Crown Express.  According to the 
examiner, there were many recent stressors overall, which 
were in the narrative above.     

In regard to Axis V and the assignment of a GAF score, the 
examiner stated that it was his opinion that a GAF score of 
60, of moderate impairment, should be assigned to the 
appellant's PTSD with its associated depressive feelings, and 
that that degree of moderacy had been present mainly since 
Vietnam, but somewhat aggravated by recent events also.  The 
examiner indicated that the appellant's current overall GAF 
score would be that of 50, where serious symptoms with 
basically no friends and the inability to work at the present 
time, without suicidal ideation.  That would be attached both 
to the PTSD, with some aggravation of the PTSD by some 
stressors described in the narrative, but also to the level 
of marked interference in his occupational and social 
functioning because of the major depressive disorder, which 
was now full blown and could be diagnosed without a psychosis 
at the present time.  According to the examiner, the 
difference between the GAF score of 60 assigned solely to the 
PTSD, with associated depression, and the GAF score of 50 
currently assigned to the PTSD and the major depression could 
be apportioned about half and half to service-connected and 
non-service-connected issues.  The examiner noted that that 
was "totally arbitrary," as it seemed very difficult 
because of the numerous psychosocial stressors that the 
appellant had had, particularly over the last number of 
years, to apportion it out any more clearly, but that there 
clearly was a PTSD disorder alone carrying a GAF score of 60 
prior to the onset of a more solitary and definitively 
diagnosed depression beginning in the mid-1990's, which had 
progressively worsened, to give a current GAF score of 50, or 
serious symptoms at the present time.  The examiner reported 
that the major stressor of the re-exacerbation of the 
appellant's PTSD from the car accident that he had recently 
witnessed and his brother's suicide were clearly exacerbating 
both his depressive and PTSD symptomatology and were the two 
main events currently present that were aggravating in 
nature.  

In summary, the examiner stated that the appellant was 
exposed to two major stressor events in Vietnam that were 
clearly linked to his current PTSD symptoms.  The examiner 
indicated that the appellant functioned with moderate 
symptomatology and that his work history was "not bad" 
until his neck and head injury in 1998.  According to the 
examiner, the appellant's personal history showed five 
marriages and a variety of substance abuses, with an unstable 
living situation, which would be caused by his PTSD.  Thus, 
the examiner concluded that the appellant showed a moderate 
impairment with a GAF score of 60 throughout the years since 
Vietnam and up until the mid-1990's.  The examiner reported 
that at present, there had been an exacerbation of some of 
the appellant's PTSD symptomatology and the emergence of a 
separately diagnosed major depressive disorder, which had 
been recurrent in response to a variety of stressors since 
1993 forward.  According to the examiner, those could be 
apportioned half and half, which would be fair and decrease 
the appellant's PTSD GAF score of 60 to a current level of 50 
in terms of serious symptomatology, with a marked 
interference in his current functioning.    

By a January 2003 rating action, the RO increased the 
disability rating for the appellant's service-connected PTSD 
from 30 percent to 50 percent disabling, effective from April 
24, 2001, under Diagnostic Code 9411.  

In a medical statement, dated in February 2003 and authored 
by Dr. R.W.H. and Mr. J.R.B., M.A., Team Leader, Fresno Vet 
Center, Dr. H. and Mr. B. stated that the purpose of the 
letter was to communicate their findings in their therapeutic 
work with the appellant.  According to Dr. H. and Mr. B., the 
appellant had been involved in counseling at the Fresno Vet 
Center since March 2001.  During those sessions, the 
appellant had debriefed his life and experiences in Vietnam.  
While in Vietnam, the appellant experienced severe trauma 
from multiple life threatening situations that included the 
death of many people, both Americans and Vietnamese.  In the 
years since his military service, the appellant had 
demonstrated recurrent intrusive thoughts and distressing 
images surrounding his service in Vietnam.  His nightmares 
were chronic.  The appellant attempted to avoid feelings and 
thoughts of his Vietnam experience for a number of years 
before seeking help, and he had avoided contacting survivors 
of his unit and watching movies regarding Vietnam.  The 
appellant's emotional numbness, hypervigilance, and anger had 
been continual at home and at work where he was employed as 
recently as October 2002.  Past and present clinical and 
diagnostic assessment strongly indicated that PTSD 
symptomatology was substantially and chronically impeding the 
appellant's social functioning, as well as totally 
incapacitating his ability to maintain employment.  The 
biggest concern presently was that during his current course 
of therapy, he had made several gestures about his growing 
inability to control his rage and anger.  The appellant had 
current suicidal and homicidal ideations due to his financial 
difficulties as a result of his inability to work as a truck 
driver.  The appellant's lack of employment had created an 
increase in stress and anxiety for the appellant who was 
trying to take care of his 80-year-old mother.  Thus, 
according to Dr. H. and Mr. B., the above symptoms had 
resulted in the appellant's difficulties in holding a job for 
any period of time.  They stated that the appellant's ability 
to work, relate, and live a normal life was severely 
inhibited, and that it appeared that the appellant was 
severely disabled and entitled to increased compensation.  
The diagnoses were the following: (Axis I) PTSD, (Axis IV) 
social isolation and employment, and (Axis V) GAF score of 
49.   


VAMC outpatient treatment records from June 2002 to January 
2005, show intermittent treatment for the appellant's PTSD.  
The records reflect that in February 2003, the appellant had 
a follow-up evaluation with Dr. H.  At that time, Dr. H. 
noted that according to the appellant, he continued to feel 
very anxious when exposed to certain kind of news; for 
example, a news report of starving children in North Korea.  
Dr. H. also reported that the appellant's sleep remained poor 
and that on good nights, he had close to eight hours of 
fairly uninterrupted sleep, but that on bad nights, which was 
at least 50 percent of his days, he only got a few hours.  
The appellant continued to deny suicidal ideation but he 
noted that he thought of death a lot, meaning that he thought 
that death might be a release from his suffering.  However, 
the appellant noted that he needed to "be there" for his 
mother, to whom he was quite committed.  Dr. H. indicated 
that the appellant's mood was anxious, with very restricted 
affect, and that he had a worried look about him.  Speech was 
a bit slow.  The appellant was quite organized and coherent, 
and there were no suicidal ideations.  The diagnosis was PTSD 
and Dr. H. noted that exacerbations seemed related to trauma 
triggers.  The records also reflect that in a March 2003 
follow-up evaluation with Dr. H., the appellant stated that 
he was calmer and less anxious, which he attributed to not 
watching television.  According to the appellant, he was 
sleeping better most nights due to an increase in his 
medication.  Dr. H. noted that the appellant discussed with 
appropriate pride the accomplishments of one of his daughters 
who was in Missouri, and his hopes to see her graduate.  Upon 
mental status evaluation, Dr. H. reported that the appellant 
had an anxious mood, but discernibly calmer in terms of being 
less restless and tremulous, and his affect did not seem 
worried or tense.  The appellant was organized and coherent, 
and he did not have any suicidal ideations.  The impression 
was PTSD and Dr. H. stated that the appellant was doing 
better perhaps due to decrease exposure to reminders, and 
perhaps due to medications for sleep, arousal, irritability, 
and anxiety.               

The VAMC outpatient treatment records further reflect that in 
June 2004, the appellant underwent a follow-up evaluation 
which was conducted by P.J.L., M.D.  At that time, Dr. L. 
noted that the appellant had recently moved from California 
to St. Louis, and that he currently lived with his mother.  
Dr. L. stated that according to the appellant, he was under a 
lot of stress and was only sleeping two to three 


hours a night.  Dr. L. indicated that the appellant's mood 
was depressed and that he had an anxious and flat affect.  
According to Dr. L., the appellant was very tearful and he 
reported feelings of hopelessness and helplessness.  The 
appellant noted that he was anxious all of the time and Dr. 
L. reported that the appellant broke into tears as he talked 
about killing a young girl in Vietnam.  Upon mental status 
evaluation, Dr. L. stated that the appellant was alert, 
cooperative, and made good eye contact.  According to Dr. L., 
the appellant was tearful almost throughout the entire 
conversation which felt rather manipulative at times, giving 
rise to concern of underlying character pathology.  The 
appellant denied suicidal ideations.  Dr. L. indicated that 
the appellant had no evidence of abnormal thought process or 
content.  The tentative psychiatric diagnoses were the 
following: (Axis I) (1) PTSD, (2) depressive disorder, not 
otherwise specified (NOS), (Axis II) rule out personality 
disorder, NOS, with prominent dependent features, (Axis III) 
gastroesophageal reflux disease, (Axis IV) stressors moderate 
to severe due to untreated PTSD and depression, and (Axis V) 
current GAF score was 60; highest GAF score for the past year 
was 80.  

A VA examination was conducted in January 2005.  At that 
time, the examiner stated that after the objects of the 
examination were explained to the appellant, the appellant 
became on the verge of tears stating that he "just wanted to 
go home," and that he did not like being away from home.  
The examiner indicated that the appellant lived with his 
mother.  The examiner also noted that according to the 
appellant, he was not sleeping very well and that his sleep 
was disrupted by nightmares, including nightmares related to 
the garbage truck incident in Vietnam.  According to the 
examiner, when the appellant noted that he had flashbacks 
about the garbage truck incident, he started crying.  The 
appellant reported that he avoided crowds, did not watch war 
movies, and did not enjoy his life.  The examiner stated that 
the appellant was able to express his feelings of love 
towards his mother, and when asked about the future, the 
appellant stated that he had to take care of his mother.  In 
regard to a temper, the appellant indicated that he did not 
want to "hurt nobody," and he reported poor concentration.  
The appellant also admitted to an increased startle response 
and hypervigilance.  He further revealed experiencing 
distress in recollections from the garbage truck incident 
approximately three to four 


times a week, and that he would just go into his bedroom and 
sit down and think about it.  Upon further questioning, the 
appellant stated that he felt depressed daily.  He also 
admitted to feelings of hopelessness and helplessness, as 
well as feelings of worthlessness.  The appellant noted that 
he did not have any close friends and that he was not 
involved with the church.  According to the appellant, he had 
two grown daughters and one of his daughters called him.  

Upon mental status evaluation, the examiner stated that the 
appellant was cooperative and maintained good eye contact.  
The appellant appeared normally groomed, had a polite 
attitude, and exhibited normal psychomotor behavior.  
According to the examiner, initially the appellant's affect 
was anxious, tremulous, and restricted; however, after the 
session progressed, his affect became depressed and tearful, 
while he still remained anxious throughout the interview 
session.  The appellant's speech was soft, clear, coherent, 
logical, and goal oriented.  His speech was decreased in 
amount, and he would respond to direct questions.  The 
appellant denied any active suicidal or homicidal thoughts.  
He admitted to hearing screaming and seeing the face of the 
little girl who got killed in Vietnam.  The appellant also 
admitted to paranoid ideations in that people were out to get 
him or that he was being watched or followed.  The appellant 
was alert and oriented, and he knew the correct current date.  
The appellant's attention and concentration were generally 
fair, and his intellect seemed about average.  Memory was 
grossly intact, and insight and judgment were considered to 
be fair.  The diagnoses were the following: (Axis I) (1) 
PTSD, (2) dysthymic disorder, rule out major depression 
(possible), (Axis III) (1) history of neck and head injury, 
1998, (2) shingles/poison ivy, (3) gastroesophageal reflux 
disease, (4) headaches, (5) allergy to niacin, (Axis IV) 
moderate to severe, and (Axis V) current GAF estimated to be 
50 to 60.  The examiner stated that the appellant continued 
to experience symptoms consistent with a diagnosis of PTSD.  
According to the examiner, the appellant also suffered from 
"depressive condition consistent with dysthymia underlying 
condition, chronic, with possibility of major depression."  
The examiner further opined that it was at least as likely as 
not that the appellant's depression was related to his PTSD 
and in-service traumatic events, as discussed above.         



III.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 
(2004).  Pertinent regulations do not require that all cases 
show all findings specified by the VA's Schedule for Rating 
Disabilities, but that findings sufficient to identify the 
disease and the resulting disability and above all, 
coordination of rating with impairment of function will be 
expected in all cases.  38 C.F.R. § 4.21 (2004).

As previously stated, by a September 2002 rating action, the 
RO granted the appellant's claim for service connection for 
PTSD and assigned a 30 percent disability rating under the 
provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411, 
effective from April 24, 2001.  In a January 2003 rating 
action, the RO increased the disability rating for the 
appellant's service-connected PTSD from 30 percent to 50 
percent disabling under Diagnostic Code 9411, effective from 
April 24, 2001.  In this regard, as the appellant has taken 
issue with the initial rating assigned following the grant of 
service connection, separate ratings may be assigned for 
separate periods of time based on the facts found--a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999).  Thus, the Board must evaluate the 
relevant evidence since April 24, 2001.    

The appellant's service-connected PTSD is currently assigned 
a 50 percent evaluation in accordance with the criteria set 
forth in 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under 
Diagnostic Code 9411, a 50 percent rating is warranted where 
the disorder is manifested by occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; more than once a week 
panic attacks; difficulty in understanding complex commands; 
impairment of short- and long-term memory, such as retention 
of only highly learned material, forgetting to complete 
tasks; impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.       

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control, 
such as unprovoked irritability with periods of violence; 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances, 
including work or a worklike setting; and an inability to 
establish and maintain effective relationships.  Id.     

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living, including maintenance of 
minimal personal hygiene; disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Id.

Based on the evidence described above, the Board finds that 
the appellant's PTSD symptoms more nearly approximate the 
criteria for a 70 percent rating.  See 38 C.F.R. § 4.7 
(2004).  The appellant experiences deficiencies in most 
areas, to include work, mood, and family relationships as a 
result of his PTSD symptoms.  The appellant's PTSD symptoms 
include persistent depression and significant disturbances of 
motivation and mood taking the form of flashbacks, anxiety, 
hypervigilance, anger, unprovoked irritability, an 
exaggerated startle response, social isolation, and sleep 
difficulties, including nightmares.  The impact of these 
symptoms is demonstrated by the appellant's employment 
history.  Initially, the appellant stopped working in 1998 
due to a nonservice-connected neck injury for which he 
subsequently received worker's compensation.  However, in the 
November 2002 VA examination report, the examiner stated that 
according to the appellant, in July 2002, he started working 
again as a truck driver and was 


functioning in an adequate way for a period of four months 
until he witnessed an accident which reminded him of one of 
his Vietnam stressors.  The examiner stated that the 
appellant had not been able to work since that time and was 
depressed and experiencing a re-exacerbation of his PTSD, in 
addition to an exacerbation of his depressive feelings.  
Moreover, in regard to the degree of social and industrial 
impairment resulting solely from the appellant's service-
connected PTSD, the Board observes that in the February 2003 
medical statement from Dr. R.W.H. and Mr. J.R.B., Dr. H. and 
Mr. B. stated that past and present clinical and diagnostic 
assessment strongly indicated that the appellant's PTSD 
symptomatology was substantially and chronically impeding his 
social functioning, as well as totally incapacitating his 
ability to maintain employment.  According to Dr. H. and Mr. 
B., the appellant's PTSD symptomatology had resulted in the 
appellant's difficulties in holding a job for any period of 
time.  They further concluded that due to the appellant's 
PTSD, the appellant's ability to work, relate, and live a 
normal life was severely inhibited, and that it appeared that 
the appellant was severely disabled.    

In this case, although the evidence of record predominately 
shows that the appellant has consistently denied suicidal or 
homicidal ideations, nevertheless, in the February 2003 
medical statement from Dr. R.W.H. and Mr. J.R.B., Dr. H. and 
Mr. B. stated that the appellant had current suicidal and 
homicidal ideations due to his financial difficulties as a 
result of his inability to work as a truck driver.  In 
addition, although VAMC outpatient treatment records reflect 
that in February 2003, it was reported that the appellant 
continued to deny suicidal ideations, it was also noted that 
according to the appellant, he thought of death a lot, 
meaning that he thought that death might be a release from 
his suffering.  However, the appellant stated that he needed 
to "be there" for his mother, to whom he was quite 
committed.  

In the instant case, the appellant's GAF scores have ranged 
from 35 to 80.  VAMC outpatient treatment records show that 
in March 2001, the appellant was diagnosed with PTSD and a 
GAF score of 55 to 60 was assigned.  In this regard, the 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV) provides that a GAF score rates the overall psychological 
functioning on a scale of zero to 100, 


with zero representing the lowest level of functioning.  See 
American Psychiatric Associations Quick Reference to DSM-IV 
44, n.1 (1994).  A GAF score of 51 to 60 is defined as 
"Moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) OR moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co- workers."  Id. 

VAMC outpatient treatment records further show that in a June 
2004 follow-up evaluation which was conducted by Dr. P.J.L., 
although Dr. L. stated that the appellant's highest GAF score 
for the past year was 80, he assigned a current GAF score of 
60.  However, Dr. L. also noted that the appellant's 
stressors were moderate to severe due to untreated PTSD and 
depression.  In addition, in the appellant's January 2005 VA 
examination, the examiner stated that the appellant's 
stressors were moderate to severe and assigned a GAF score of 
50 to 60.  A GAF score of 41 to 50 is defined as "Serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)."  Id.   

In the appellant's November 2002 VA examination report, the 
examiner diagnosed the appellant with PTSD, with associated 
depression.  However, the examiner also diagnosed the 
appellant with major depressive disorder as a separate entity 
since the mid-1990's.  In this regard, the examiner opined 
that a GAF score of 60, or moderate impairment, should be 
assigned to the appellant's PTSD with its associated 
depressive feelings.  However, the examiner indicted that the 
appellant's current overall GAF score would be that of 50, 
which would be attached both to the appellant's PTSD and to 
his major depressive disorder.  Although the examiner stated 
that the difference between the GAF score of 60 assigned 
solely to the PTSD, with associated depression, and the GAF 
score of 50 currently assigned to the PTSD and the major 
depression, could be apportioned about half and half to 
service-connected and nonservice-connected issues, the 
examiner also noted that that was "totally arbitrary," as 
it seemed very difficult because of the numerous psychosocial 
stressors that the appellant had had, particularly over the 
last number of years, to apportion it out any more clearly.  
Thus, although the GAF score of 50 pertains to 


the appellant's nonservice-connected major depression, it 
also clearly pertains to the appellant's service-connected 
PTSD, with associated depression.  Moreover, although the 
examiner from the appellant's November 2002 VA examination 
diagnosed the appellant with a major depressive disorder as a 
separate entity from his service-connected PTSD, in the 
appellant's January 2005 VA examination, the examiner 
concluded that it was at least as likely as not that the 
appellant's depression was related to his PTSD.  

Additionally, the Board attaches significant weight to the 
GAF scores provided by Dr. R.W.H. because he had treated the 
appellant regularly for several years.  In this regard, VAMC 
outpatient treatment records show that in July 2001, Dr. H. 
diagnosed the appellant with PTSD and major depressive 
disorder, and assigned a GAF score of 35.  At that time, Dr. 
H. did not comment on a relationship, if any, between the 
appellant's PTSD and major depressive disorder, and he did 
not comment on what percentage of the GAF score of 35 
pertained to the appellant's PTSD, and what percentage 
pertained to the appellant's major depressive disorder.  A 
GAF score of 31 - 40 is defined as "Some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) OR major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school."  Id.  Regardless, in the medical 
statement from Dr. H. and Mr. J.R.B., dated in February 2003, 
Dr. H. and Mr. B. only addressed the appellant's service-
connected PTSD and, at that time, they assigned a GAF score 
of 49 to the appellant's diagnosed PTSD.  They stated that 
the appellant's emotional numbness, hypervigilance, and anger 
had been continual at home and at work where he was employed 
as recently as October 2002.  According to Dr. H. and Mr. B., 
their biggest concern was that during the appellant's course 
of therapy, he had made several gestures about his growing 
inability to control his rage and anger.     

Based on the evidence described above, and with consideration 
of 38 C.F.R. § 4.7, it is the opinion of the Board that the 
appellant's PTSD symptomatology more 


closely meets the criteria for a 70 percent rating under the 
provisions of Diagnostic Code 9411.  At the very least, the 
evidence for and against an evaluation in excess of 50 
percent for the service-connected PTSD is in equipoise, and 
as such, reasonable doubt is resolved in favor of the 
appellant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, an 
initial evaluation of 70 percent for the appellant's service-
connected PTSD is warranted for the entire period since the 
award of service connection.  

Further, it is important to note that this same evidence does 
not demonstrate that a rating in excess of 70 percent is in 
order.  There is no indication that the appellant is unable 
to perform the activities of daily living.  In the November 
2002 VA examination report, the examiner stated that the 
appellant was able to maintain his minimal personal hygiene 
and that he did most of the cooking at home.  The appellant 
also took care of his yard and cleaned the house with his 
mother.  Similarly, the medical evidence of record 
consistently indicates that the appellant was oriented to 
time, place, and person.  

There is no indication that the appellant has gross 
impairment in his thought processes or communication, or that 
he suffers from persistent delusions or hallucinations.  In 
this regard, VAMC outpatient treatment records show that 
following the appellant's mental status evaluation in March 
2001, it was noted that there was no evidence of a formal 
thought disorder.  The VAMC outpatient treatment records also 
reflect that in a July 2001 evaluation, which was conducted 
by Dr. R.W.H., Dr. H. stated that the appellant was organized 
and coherent.  In addition, in the November 2002 VA 
examination report, although the examiner stated that there 
was some impairment in the appellant's thought processes and 
communication as he was showing psychomotor retardation, the 
examiner also reported that the appellant was coherent, 
relevant, and goal-oriented in his speech.  Furthermore, 
there was no evidence of any kind of psychotic process; the 
appellant gave no history of auditory or visual 
hallucinations and there was no evidence of any delusions or 
hallucinations.  The appellant's cognitive testing showed him 
to be oriented to time, place, and person, and his insight 
and judgment were adequate.  


VAMC outpatient treatment records further reflect that in a 
June 2004 mental status evaluation, which was conducted by 
Dr. P.J.L., Dr. L. indicted that the appellant had no 
evidence of abnormal thought process or content.  Moreover, 
in the January 2005 VA examination report, although the 
appellant admitted to hearing screaming and seeing the face 
of the little girl who got killed in Vietnam, the examiner 
reported that the appellant was alert and oriented, and that 
he exhibited normal psychomotor behavior.  The examiner 
further stated that the appellant's speech was soft, clear, 
coherent, logical, and goal oriented, and that his insight 
and judgment were considered to be fair.      

In the instant case, although the appellant has expressed 
fleeting suicidal and homicidal thoughts, nevertheless, he 
has never actually made any suicide or homicide attempts.  In 
the November 2002 VA examination report, the examiner stated 
that the appellant did not show suicidal or homicidal 
thoughts and denied them at all in his life.  The examiner 
also stated that the appellant did not show impaired impulse 
control.  In addition, as previously stated, in the February 
2003 medical statement from Dr. R.W.H. and Mr. J.R.B., Dr. H. 
and Mr. B. stated that the appellant had current suicidal and 
homicidal ideations due to financial difficulties as a result 
of his inability to work as a truck driver.  However, VAMC 
outpatient treatment records reflect that in February 2003, 
it was reported that the appellant continued to deny suicidal 
ideations, although it was also noted that according to the 
appellant, he thought of death a lot, meaning that he thought 
that death might be a release from his suffering.  However, 
the appellant stated that he needed to "be there" for his 
mother, to whom he was quite committed.  Moreover, in the 
January 2005 VA examination report, in regard to a temper, 
the appellant indicated that he did not want to "hurt 
nobody."  Furthermore, the appellant denied any active 
suicidal or homicidal thoughts.  The appellant is socially 
isolated, nevertheless, he is close to his mother and one of 
his two daughters.  In this regard, the appellant lives with 
his mother and takes care of her.  In the January 2005 VA 
examination report, the examiner stated that the appellant 
was able to express his feelings of love towards his mother, 
and when asked about the future, the appellant stated that he 
had to take care of his mother.  In addition, VAMC outpatient 


treatment records show that in a February 2003 follow-up 
evaluation with Dr. H., Dr. H. noted that the appellant 
discussed with appropriate pride the accomplishments of one 
of his daughters who was in Missouri, and his hopes to see 
her graduate.  For these reasons, the Board finds that the 
appellant's symptoms do not rise to the level of 100 percent 
disability.    


ORDER

A 70 percent rating for PTSD is granted, subject to the law 
and regulations governing the payment of monetary awards.  



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


